Exhibit 10.2

AMENDMENT TO ENDORSEMENT SPLIT DOLLAR AGREEMENT

OF MIDCAROLINA BANK AND ROBERT C. PATTERSON

Whereas, MidCarolina Bank (the “Bank”) and Robert C. Patterson (the “Officer”)
are parties to an Endorsement Split Dollar Agreement dated October 1, 2004 (the
“Split Dollar Agreement”); and

Whereas, a change in the required accounting treatment of split dollar
arrangements effective January 1, 2008 will have an adverse impact on the Bank
if the Split Dollar Agreement continues to provide for post-employment death
benefits; and

Whereas, the parties hereto desire to continue to maintain the split dollar
arrangement to fund other benefits payable to the Officer under a Salary
Continuation Agreement and to provide for the payment of certain death benefits
to the Officer’s beneficiary if the Officer dies while employed by the Bank; and

Whereas, both parties agree that it is advisable to modify the Split Dollar
Agreement so that death benefits are not payable under the Agreement if the
Officer dies after termination of his employment with the Bank;

Now, therefore, in consideration of the foregoing premises and other good and
valuable consideration, the parties modify the Split Dollar Agreement to read as
follows:

I. Section 2.2 of the Split Dollar Agreement is amended to read as follows:

 

  2.2 Death Benefit. The Officer shall have the right to designate the
beneficiary of the Officer’s Interest. If the Officer’s Termination of
Employment occurs by reason of his death while so employed, then the beneficiary
designated by the Officer in accordance with the Split Dollar Policy Endorsement
shall be entitled to 80% of the Net Death Proceeds (the “Officer’s Interest”).
The Officer or the Officer’s permitted transferee shall also have the right to
elect and change settlement options that may be permitted for the Officer’s
Interest. The Officer’s Interest shall automatically terminate upon Termination
of Employment for any reason other than his death while employed by the Bank or
an affiliate of the Bank.

II. The first sentence of Article I of the Split Dollar Agreement is amended to
read:

Capitalized terms not otherwise defined in this agreement shall be defined as
set forth in the Salary Continuation Agreement between the Bank and the Officer,
as amended from time to time.

Effective this 7th day of December, 2007



--------------------------------------------------------------------------------

MIDCAROLINA BANK

 

BY:  

/s/ JAMES R. COPLAND III, Chairman

 

/s/ ROBERT C. PATTERSON